Citation Nr: 0733541	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Waco, TX, which confirmed and continued a 
noncompensable rating for hearing loss, and denied service 
connection for coronary artery disease.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record establishes that 
the veteran's bilateral hearing loss is manifested by Level I 
hearing impairment in the left ear and Level I hearing 
impairment in the right ear.

3.  The competent medical evidence of record does not 
establish a causal connection between the veteran's coronary 
artery disease and his active service.  


CONCLUSION OF LAW

1.  The criteria for a compensable rating for high frequency 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A.   §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claims, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claims and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claims as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2004 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error. 
Although the complete notice was not provided to the 
appellant until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby. The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify. Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice. 
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in July 2004 and in June 2005.  These 
exams were thorough in nature and adequate for the purposes 
of deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

I.  Entitlement to an increased (compensable) rating for 
hearing loss.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations should be assigned under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second. The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness. VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test. The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test. The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss. 
See 38 C.F.R. §§ 4.85(b), 4.87.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

In terms of the veteran's hearing loss, the Board notes that 
the veteran's first hearing examination was conducted at the 
time of the veteran's enlistment in May of 1970.  The results 
of that examination were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
/
5
LEFT
15
10
5
/
0

The veteran's hearing was examined in August of 1971 at the 
time of the veteran's separation from active service.  The 
results of that examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
55
60
LEFT
25
25
45
40
50

The veteran was found to have sustained some high frequency 
hearing loss, but was found to be qualified for general 
military service.   

In July of 2004 the VA conducted an audiological examination 
of the veteran.  The examiner reviewed the veteran's service 
records and noted that the veteran's separation physical 
indicated a mild to moderate bilateral hearing loss.  By 
history, the veteran reported exposure to flight line noise 
while loading aircraft from 1970 to 1971 and occupational 
noise exposure from his civilian career as a heavy equipment 
operator.  The results of the July 2004 audiological 
evaluation in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
25
LEFT
30
40
30
30
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner determined that tests indicated a mild 
sensorineural hearing loss bilaterally, while speech 
recognition in both ears was excellent.  The examiner further 
noted that the thresholds obtained were better than those 
obtained on the 1971 separation physical.  

A second VA audiological examination was conducted one year 
later in July of 2005.  The results in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
35
35
LEFT
30
40
35
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner determined that tests indicated a mild to 
moderate sensorineural hearing loss bilaterally, while speech 
recognition in both ears was excellent.  The examiner further 
noted that mild to moderate hearing loss and tinnitus are 
both consistent with the veteran's history of loud noise 
exposure.  However, "[A]ffects of civilian occupational loud 
noise exposure and the normal aging process on the current 
degree of loss cannot be determined."  

Applying Table VI, "Numeric designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination" to the veteran's most recent examination 
results in a puretone threshold average of 37.5 on the right 
and 33.75 on the left.   Those values taken in conjunction 
with a speech recognition ability of 100 percent on the right 
and 100 percent on the left, produce a level I hearing loss 
on the right and level I hearing loss on the left.   Pursuant 
to Table VII "Percentage Evaluation for Hearing Impairment" 
bilateral level I hearing loss results in a finding of 0 
percent impairment.  See 38 C.F.R. § 4.85, Table VI, Table 
VII.  As such, a noncompensable (0 percent) evaluation, and 
no more, is warranted. Accordingly, the Board finds that the 
preponderance of the evidence is against a finding of an 
entitlement to an increased (compensable) evaluation for 
service-connected hearing loss.

II.  Entitlement to Service Connection for Coronary Artery 
Disease

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. See Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may also be granted for certain diseases, 
to include cardiovascular-renal disease, and hypertension, 
when they are manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Analysis

In terms of the veteran's coronary artery disease, a review 
of the veteran's military service medical records indicates 
that the veteran showed no indication of artery disease at 
the time of  his 1970 entrance examination.   The veteran's 
1971 separation examination diagnosed the veteran with "GR 
II/VI Systolic Ejection Murmur left sternal border."   No 
additional reference was made to heart problems during 
military service. 
 
Post-military service, the first indication of heart problems 
in the record occurs in September of 2003.  At that time the 
veteran reported to a VA hospital emergency room with chest 
pains.  By history the veteran reported experiencing less 
severe chest pains on occasion over the past few years.  

A VA cardiology examination was conducted in June of 2004 
after a review of the veteran's claims file and medical 
records.  The examiner noted that the veteran had a history 
of coronary artery disease, hypertension, high blood 
pressure, and tobacco abuse.  By history, in December of 
2003, the veteran was noted to have undergone a stenting 
procedure, a cardiac catheterization, and an angioplasty.  
The examiner offered the opinion that the veteran obviously 
had cardiovascular disease, as well as high cholesterol and 
high blood pressure.  However, the examiner stated that 
despite the history of a heart murmur, the veteran did not 
have significant valvular heart disease.  The examiner 
concluded by stating that review of medical records did not 
indicate that the veteran had coronary artery disease, or 
that the veteran displayed any significant risk factors to 
subsequently develop coronary heart disease, at the time of 
the veteran's military discharge.  The record contains no 
medical opinion to the contrary.  

In the absence of competent medical evidence demonstrating 
that the veteran's coronary artery disease is related to 
service, the Board finds, accordingly, that the preponderance 
of the evidence is against the claim for service connection.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Service connection for coronary artery disease is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


